Page 1 of 4

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION
UNITED STATES OF AMERICA 18NOV 16 PM 1:59
vs Case Number. 8:09-cr-4A ir BOMARE FL onine
TAMPA

CORNELIUS WHITFIELD USM Number: 51280-018

Sara Lenore Mieczkowski, FPD

 

JUDGMENT IN A CRIMINAL CASE
For Revocation of Supervised Release

The defendant admitted guilt to violation charge numbers One, Two, Three, Four, Five, Six, Seven, Eight, and Nine of-the
term of Supervised Release. Accordingly, the court has adjudicated that the defendant is guilty of these violation charge
numbers:

 

 

Violation Charge Number Nature of Violation Violation Ended
One New criminal conduct, Trafficking in Hydromorphone, while on November 29, 2017
supervision in violation of the conditions of supervision:

(Grade 8 Violation)
Two New criminal conduct, Flee or Elude (High Speed/Wanton November 29, 2017

Disregard), while on supervision in violation of the conditions

of supervision (Grade B Violation) So nw
ox os
Three . New criminal conduct, Possession of Marijuana with intent to Novéinbercs9, 2017
sell/manufacture/deliver, while on supervision in violation of Bo a 4
eae ar n . co :
the conditions of supervision (Grade B Violation) . Sa oc “4
Bao => =
Four New criminal conduct, Possession of Controlled Substance fiavemberQD, 2017
MOMA, while on supervision in violation of the conditions of O5= = 7
supervision (Grade B Violation) s "oS = 2
Pees IS
Five New criminal conduct, Resisting Officer Without Violence N avéinber-29, 2017
(obstruction), while on supervision in violation of the = 5
conditions of supervision (Grade C Violation) me
Six Positive urinalysis for Amphetamines in violation of Condition ’ November 13, 2017
Seven of the Standard Conditions of Supervision (Grade C
Violation)
Seven Positive urinalysis for Marijuana in violation of Condition November 13, 2017
Seven of the Standard Conditions of Supervision (Grade C ‘
Violation)
Eight Failure to Report in violation of Condition Two of the Standard November 21, 2017
Conditions of Supervision: (Grade C Violation) :
Nine Failure to participate in Drug Aftercare Treatment in violation November 27, 2017

of the special conditions of Supervision (Grade C Violation)

The defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are

eh.

 

AO 245B (Rev. 02/18) Judgment in a Criminal Case r { | “T M )
- Cornelius Whitfield
8:09-cr-44 7-T-30MAP

Page 2 of 4

7

fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change |

in the defendant's economic circumstances.

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Date of Imposition of Sentence:
November 15, 2018

SW A tisk, \

JAMES’S. MOODY, JR. id
SENIOR UNITED STATES DISTRICT JUDGE

7
November _/~>? 2018

 

| CERTIFY THE FOREGOING TO BE A TRUE
AND CORRECT COPY OF THE ORIGINAL
CLERK OF COURT
UNITED STATES DISTRICT CQUAT

MIDDLE DISTRICT OF FLORIDA. .
_ = CLERK
Page 3 of 4

« Cornelius Whitfield
8:09-cr-417-T-30MAP ' sO

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned fora
total term of TWENTY-ONE (21) MONTHS.

‘The term(s) of imprisonment imposed by this judgment shall run consecutively with the defendant's term(s) of
imprisonment already imposed or yet to be imposed in Docket Number 17-14497-CF- 1, Pinellas County Circuit Court.

The defendant is remanded to the custody of the United States Marshal.

RETURN

| have executed this judgment as follows:

 

 

 

 

Defendant delivered on Ww -O ¢. -h, B to LCL Coben, li hecie
[bur W?? , YW . with a certified copy of this judgment.

/7?. OCHO, bleevdiz7

UNITED STATES MARSHAL

Deputy U.S. Marshal

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Page 4 of 4

Cornelius Whitfield . a
8:09-cr-417-T-30MAP to oS

SUPERVISED RELEASE

Upon service of the sentence herein, Defendant shall be discharged from further jurisdiction of the Court in this
case,

AO 2456 (Rev. 02/18) Judgment in a Criminal Case
